Order entered July 14, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00030-CV

   IN RE MELISSA LARSEN,THE CARDIO GROUP, LLC, LARSEN
MEDICAL, LLC D/B/A CARDIOVASCULAR DEVICES SERVICES, LLC,
 PRACTICE FREEDOM COACHING LLC, CARDIOLOGY INSTITUTE
 OF AMERICA LLC, TRACTION INTEGRATED SYSTEMS, LLC AND
                CARDIOCLOUD, LLC, Relators

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. DC-18-05693, DC-21-04344

                                   ORDER
                 Before Justices Schenck, Reichek, and Carlyle

      Based on the Court’s opinion of this date, we LIFT the stay in this case and

DENY relators’ petition for writ of mandamus.



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE